PER CURIAM.
Pursuant to our directions in Baggett v. Wainwright, Fla.1969, 229 So.2d 239, Honorable William K. Love, Circuit Judge of the Tenth Judicial Circuit, has submitted to this Court his report as the appointed Commissioner in this cause. Said report contains the following findings:
“a. That the Defendant was represented at his trial on the charge of breaking and entering with intent to commit a felony by counsel privately retained by him.
“b. That upon sentence being imposed, neither he nor his counsel advised the trial judge of his indigency nor of his desire to appeal his conviction; nor did the Defendant or his counsel request the trial judge to appoint counsel to perfect such appeal.
“c. That the trial judge had no reason to believe the Defendant to be indigent and, therefore, no duty to initiate an inquiry as to such need.”
Upon a thorough consideration of the findings of Commissioner Love, we conclude the allegations set forth by Petitioner *487Baggett as a basis for relief (see Baggett v. Wainwright, supra) are factually resolved so as to necessitate discharge of the writ of habeas corpus previously issued.
It is so ordered.
ERVIN, C. J., ROBERTS, CARLTON, ADKINS and BOYD, JJ., and LARKIN, Circuit Judge, concur.